                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUNIZ,
   HANNAH PEARCE, MARCUS MARTIN,
   NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE,


                          Plaintiffs,
   v.


   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, MICHAEL “ENOCH”
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,


                          Defendants.

  PLAINTIFFS’ REPLY TO DEFENDANT CANTWELL’S RESPONSE IN OPPOSITION
   TO ATTORNEYS WOODARD’S AND KOLENICH’S MOTION TO WITHDRAW AS
                              COUNSEL




Case 3:17-cv-00072-NKM-JCH Document 561 Filed 09/25/19 Page 1 of 6 Pageid#: 6587
         On July 2, 2019, Plaintiffs filed a Motion to Enjoin Defendant Cantwell from Making

  Unlawful Threats Against Plaintiffs and Plaintiffs’ Counsel (“the Motion”). (ECF No. 511.) On

  July 25, 2019, Mr. Cantwell’s attorneys moved to withdraw from representing him based, in part,

  on the threats that gave rise to the Motion. (ECF No. 530.) Yesterday, nearly three months after

  Plaintiffs filed the Motion, Mr. Cantwell filed a response. (ECF No. 560.) We write to draw the

  Court’s attention to the fact that, three days before filing his response, Mr. Cantwell addressed

  precisely the same topics on his virulently anti-Semitic talk show, the “Radical Agenda.” (See

  “Radical Agenda S05E071 – Global Climate Psych,” Sept. 21, 2019, available at

  https://www.bitchute.com/video/3U1KrXUg8Miv/ (“Cantwell Podcast”).)               His comments on

  these issues begin at 00:58:45. (Id.) We have included a transcription for the Court’s convenience.

  (Ex. 1 (Transcript, Radical Agenda Podcast Episode S05E071, Sept. 21, 2019).)

  Characteristically, Mr. Cantwell spews hate-filled invectives toward Plaintiffs’ lead counsel,

  Roberta Kaplan. (Id. (“She's a fucking Jew, lying, asshole. . . . Roberta Kaplan also says that gays

  have a constitutional right to marry and it's not true, right. . . . So like I do not threaten Roberta

  Kaplan, Roberta Kaplan accuses me of threatening her, which kind of removes the incentive for

  not threatening Roberta Kaplan, right?”); see also Cantwell Podcast at 00:59:31.)

         Equally troubling, when speaking to his many listeners – unlike when he addresses the

  Court – he takes a decidedly more violent tack. In yesterday’s filing, Mr. Cantwell projects an air

  of peaceful humility, claiming this lawsuit is an effort “to silence” him – “a beaten man” – and his

  associates. (ECF No. 560.) To his impressionable and like-minded followers, however, he vividly

  spelled out what he believes is the natural consequence of this purported silencing: more shootings.

  (See Ex. 1 (“The Jews decided that the time for talk is over. And so, while I’m saying ‘we gotta

  talk’, and the Jews are saying ‘no talking’, the accelerationists win the argument, and people go



                                                    1

Case 3:17-cv-00072-NKM-JCH Document 561 Filed 09/25/19 Page 2 of 6 Pageid#: 6588
  out shooting.”); see also Cantwell Podcast at 1:06:50.) It has been nearly three months since

  Plaintiffs urgently sought relief from Mr. Cantwell’s threats. Yesterday’s tardy and two-faced

  response makes the need for such an order no less vital.



  Dated: September 25, 2019                        Respectfully submitted,
                                                      /s/
                                                      Robert T. Cahill (VSB 38562)
                                                      COOLEY LLP
                                                      11951 Freedom Drive, 14th Floor
                                                      Reston, VA 20190-5656
                                                      Telephone: (703) 456-8000
                                                      Fax: (703) 456-8100
                                                      rcahill@cooley.com




                                                      Of Counsel:

   Roberta A. Kaplan (pro hac vice)                    Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                        William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                  Jessica Phillips (pro hac vice)
   Joshua A. Matz (pro hac vice)                       BOIES SCHILLER FLEXNER LLP
   Michael L. Bloch (pro hac vice)                     1401 New York Ave, NW
   KAPLAN HECKER & FINK LLP                            Washington, DC 20005
   350 Fifth Avenue, Suite 7110                        Telephone: (202) 237-2727
   New York, NY 10118                                  Fax: (202) 237-6131
   Telephone: (212) 763-0883                           kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                            wisaacson@bsfllp.com
   jfink@kaplanhecker.com                              jphillips@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com
   mbloch@kaplanhecker.com


                                                  2

Case 3:17-cv-00072-NKM-JCH Document 561 Filed 09/25/19 Page 3 of 6 Pageid#: 6589
   Yotam Barkai (pro hac vice)                   David E. Mills (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                    COOLEY LLP
   55 Hudson Yards                               1299 Pennsylvania Avenue, NW
   New York, NY 10001                            Suite 700
   Telephone: (212) 446-2300                     Washington, DC 20004
   Fax: (212) 446-2350                           Telephone: (202) 842-7800
   ybarkai@bsfllp.com                            Fax: (202) 842-7899
                                                 dmills@cooley.com

   Alan Levine (pro hac vice)                    J. Benjamin Rottenborn (VSB 84796)
   Philip Bowman (pro hac vice)                  Erin Ashwell (VSB 79538)
   COOLEY LLP                                    WOODS ROGERS PLC
   1114 Avenue of the Americas, 46th Floor New   10 South Jefferson St., Suite 1400
   York, NY 10036                                Roanoke, VA 24011
   Telephone: (212) 479-6260                     Telephone: (540) 983-7600
   Fax: (212) 479-6275                           Fax: (540) 983-7711
   alevine@cooley.com                            brottenborn@woodsrogers.com
   pbowman@cooley.com                            eashwell@woodsrogers.com

                                                 Counsel for Plaintiffs




                                             3

Case 3:17-cv-00072-NKM-JCH Document 561 Filed 09/25/19 Page 4 of 6 Pageid#: 6590
                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 25, 2019, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                          Elmer Woodard
   David L. Hauck                                   5661 US Hwy 29
   David L. Campbell                                Blairs, VA 24527
   Duane, Hauck, Davis & Gravatt, P.C.              isuecrooks@comcast.net
   100 West Franklin Street, Suite 100
   Richmond, VA 23220                               James E. Kolenich
   jgravatt@dhdglaw.com                             Kolenich Law Office
   dhauck@dhdglaw.com                               9435 Waterstone Blvd. #140
   dcampbell@dhdglaw.com                            Cincinnati, OH 45249
                                                    jek318@gmail.com
   Counsel for Defendant James A. Fields, Jr.
                                                    Counsel for Defendants Matthew Parrott,
                                                    Robert Ray, Traditionalist Worker Party,
                                                    Jason Kessler, Nathan Damigo, Identity
                                                    Europa, Inc. (Identity Evropa), and
                                                    Christopher Cantwell


   Bryan Jones                                      John A. DiNucci
   106 W. South St., Suite 211                      Law Office of John A. DiNucci
   Charlottesville, VA 22902                        8180 Greensboro Drive, Suite 1150
   bryan@bjoneslegal.com                            McLean, VA 22102
                                                    dinuccilaw@outlook.com
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South           Counsel for Defendant Richard Spencer


   William Edward ReBrook , IV
   The Rebrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front




                                      1 Filed 09/25/19 Page 5 of 6 Pageid#: 6591
Case 3:17-cv-00072-NKM-JCH Document 561
          I further hereby certify that on September 25, 2019, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                    Matthew Heimbach
   eli.f.mosley@gmail.com                          matthew.w.heimbach@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com

                                                       /s/
                                                      Robert T. Cahill (VSB 38562)
                                                      COOLEY LLP
                                                      11951 Freedom Drive, 14th Floor
                                                      Reston, VA 20190-5656
                                                      Telephone: (703) 456-8000
                                                      Fax: (703) 456-8100
                                                      rcahill@cooley.com

                                                      Counsel for Plaintiffs




                                      2 Filed 09/25/19 Page 6 of 6 Pageid#: 6592
Case 3:17-cv-00072-NKM-JCH Document 561
